     Case 3:20-cv-05727-MCR-MJF Document 17 Filed 04/21/21 Page 1 of 2



                                                                         Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

KAMARCCUS J. WEBSTER,

            Petitioner,

v.                                          CASE NO. 3:20cv5727-MCR/MJF

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

          Respondent.
__________________________________/

                                  ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 29, 2021. ECF No. 15. The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The Court has made a de novo determination of those portions to which

an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, the Court concludes that the Report and Recommendation should be

adopted.
       Case 3:20-cv-05727-MCR-MJF Document 17 Filed 04/21/21 Page 2 of 2



                                                                           Page 2 of 2


         Accordingly, it is ORDERED:

         1. The Magistrate Judge’s Report and Recommendation, ECF No. 15, is

adopted and incorporated by reference in this Order.

         2. Respondent’s motion to dismiss, ECF No. 10, is GRANTED.

         3. The amended petition for writ of habeas corpus, ECF No. 7, challenging

Petitioner’s judgment of conviction and sentence in State of Florida v. Kamarccus

Jaleel Webster, Escambia County Circuit Court Case No. 2014-CF-00909, is

DISMISSED WITH PREJUDICE as time barred.

         4. A certificate of appealability is DENIED.

         5. The Clerk is directed to close the file.

         DONE AND ORDERED this 21st day of April 2021.




                                           s/  M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5727-MCR/MJF
